Citation Nr: 1445467	
Decision Date: 10/14/14    Archive Date: 10/22/14

DOCKET NO.  11-32 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for a right shoulder disability, status post shell fragment wound ("right shoulder disability").  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1968 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction was subsequently returned to the RO in Atlanta, Georgia.  

The August 2009 rating decision, in pertinent part, increased the Veteran's evaluation for a right shoulder disability to 10 percent, effective February 11, 2009.  The Board observes that the Veteran was also denied a compensable evaluation for his service-connected left shoulder disability.  The Veteran did not appeal that issue, and, therefore, it is not before the Board.  The Veteran appeals for a higher evaluation for his right shoulder disability.  

In his November 2011 Substantive Appeal, the Veteran requested a Board videoconference hearing.  The Veteran failed to report to his scheduled January 2013 hearing without good cause and has not requested a rescheduled hearing.  His hearing request is therefore deemed withdrawn.  38 C.F.R. § 20.704(d) (2013).

In February 2014, the Board, in pertinent part, remanded the issue on appeal for additional development.  As the actions specified in the remand have been completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Board notes that this appeal has been processed through the Veterans Benefits Management System (VBMS) electronic paperless appeals processing system.


FINDINGS OF FACTS

1.  The Veteran is right hand dominant; therefore, his right shoulder is his major upper extremity.  

2.  The Veteran has a diagnosis for degenerative arthritis of the right shoulder.  

3.  Prior to March 18, 2014, the Veteran's right shoulder disability was manifested by flexion limited to 110 degrees with pain, at worst, and abduction to 100 degrees with pain, at worst; there are objective findings of additional functional limitation during repetitive use due to pain, fatigue, weakness, lack of endurance, and incoordination.  

4.  From March 18, 2014, the Veteran's right shoulder disability was manifested by abduction limited to 90 degrees with pain; there are objective findings of additional functional limitation during flare-ups and repetitive use due to pain, weakness, and fatigability, as well as functional limitations on overhead use.  


CONCLUSIONS OF LAW

1.  Prior to March 18, 2014, the criteria for an evaluation in excess of 10 percent for service-connected right shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5299-5203, 5201 (2013).

2.  From March 18, 2014, the criteria for a 20 percent evaluation for service-connected right shoulder disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5299-5203, 5201 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim, including apprising him or her of the information and evidence he or she is responsible for providing versus the information and evidence VA will obtain for him or her.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

For increased disability rating claims, the Veterans Claims Assistance Act of 2000 (VCAA) only requires general notice that is not tailored to the specific disability that informs the claimant that the evidence necessary to substantiate a claim includes: (1) evidence showing a worsening or increase in severity; (2) evidence showing the effect of any worsening on employment; and (3) general notice of how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277-78 (Fed. Cir. 2009).

The Board finds that the notice requirements have been satisfied.  A February 2009 letter informed the Veteran of the evidence required to substantiate an increased evaluation claim, how VA determines disability ratings and effective dates, and what evidence VA is responsible for obtaining.  

The Board concludes that the duty to assist has been satisfied.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records and post-service VA treatment records are in the file.  

The Veteran underwent VA examinations in March 2009, June 2010, and March 2014 to assess the severity of his right shoulder disability.  The VA examinations are adequate, as they are predicated on a review of the claims file, an interview of the Veteran, and examination findings supported by a complete rationale for the opinions stated.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).  The Board also observes that the Veteran has not contended, and the evidence does not suggest, that his right shoulder disability has worsened since his most recent VA examination.  For these reasons, further examination is not necessary.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995); cf. Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his appeal.  The Veteran has not identified any outstanding evidence that needs to be obtained.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claims.  


II. Higher Evaluation Claim

Right Shoulder Disability

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  

The veteran's entire history is to be considered when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant on motion.  Disability of the musculoskeletal system is the inability to perform normal working movement with normal excursion, strength, speed, coordination, and endurance, and that weakness is as important as limitation of motion, and that a part that becomes disabled on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate inquiry into whether there is limitation of motion, weakness, excess fatigability, incoordination, and impaired ability to execute skilled movements smoothly, and pain on movement, swelling, deformity, or atrophy of disuse.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing are also related considerations.  The United States Court of Appeals for Veterans Claims (Court) has held that diagnostic codes predicated on limitation of motion require consideration of a higher rating based on functional loss due to pain on use or due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson  v. Brown, 9 Vet. App. 7 (1997); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  However, pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2013).

As background, during active duty service, the Veteran sustained superficial, small fragment wounds of the neck and upper back.  See April 1970 VA examination.  He was treated for his wounds in the field and he returned to duty.  Id.  No complaints related to his fragment wounds were reported.  Id.  An April 1970 VA examination found a one-eighth inch circular, faint scar in the posterior cervical area and two circular, faint scars near the spinous process of D-1.  No tissue loss was found.  The scars were found to be not tender or adherent.  In a July1970 rating decision, the Veteran was granted service connection and assigned a noncompensable evaluation for bilateral shoulder scars as residuals of a shell fragment wound under 38 C.F.R. § 4.118, Diagnostic Code 7805 (2013).  

At the outset, the Board notes that complaints and findings discussed below are limited to the right shoulder as the Veteran's service-connected left shoulder disability is not on appeal.  

For the relevant appeal period, the Veteran's right shoulder disability has been evaluated as 10 percent disabling under Diagnostic Code 5299-5203, effective February 11, 2009.  In an August 2009 rating decision, the RO evaluated the Veteran's right shoulder disability as 10 percent disabling based on evidence of painful motion of the arm at the shoulder level.  

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  In the selection of code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With injuries and diseases, preference is to be given to the number assigned to the injury or disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27 (2013).  In this case, the hyphenated diagnostic code indicates that the Veteran has an unlisted disability evaluation on the basis of impairment of the clavicle or scapula.  38 C.F.R. 4.20 (2013).  However, as there is no malunion, nonunion or dislocation of the clavicle or scapula, the right shoulder disability is more accurately rated under DC 5201 for limitation of motion of the arm.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).  

Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  The injured hand, or the most severely injured hand, of an ambidextrous individual will be considered the dominant hand for rating purposes.  38 C.F.R. § 4.69 (2013).  In this case, the evidence (e.g., VA examination of March 2009) shows that the Veteran is right-handed.  Consequently, for rating purposes, the right shoulder is the major upper extremity.  

Under Diagnostic Code 5203, a 10 percent rating is assigned for malunion of the clavicle or scapula or nonunion of the clavicle or scapula, without loose movement.  A 20 percent rating is assigned for nonunion of the clavicle or scapula with loose movement, or dislocation of the clavicle or scapula.  A 20 percent rating is the maximum assignable rating.  38 C.F.R. § 4.71a, Diagnostic Code 5203 (2013).

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X- ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010. 

Limitation of motion of the arm is rated under Diagnostic Code 5201.  Pertinent to the major upper extremity, a 20 percent rating is assigned for limitation of motion of the arm to shoulder level.  A 30 percent rating is assigned for limitation of motion of the arm midway between side and shoulder level.  A 40 percent rating is assigned for limitation of the arm to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2013).

Normal range of motion of the shoulder is from 0 to 180 degrees of flexion, from 0 to 180 degrees of abduction, and from 0 to 90 degrees of internal and external rotation.  38 C.F.R. § 4.71, Plate I (2013).

As there is no evidence of ankylosis of the shoulder or impairment of the humerus, the Diagnostic Codes pertaining to such impairments are not applicable.  38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202 (2013).

In March 2009, the Veteran underwent a VA examination of his right shoulder disability.  The Veteran reported burning and sharp right shoulder pain radiating to his neck.  The Veteran reported that he had pain once a day in his right shoulder lasting for one hour.  He said the pain was precipitated by physical activity and sleeping incorrectly.  He also reported having weakness and stiffness.  He was able to function using ibuprofen.  No swelling, heat, redness, giving way, lack of endurance, locking, fatigability, or dislocation was reported.  No complications, joint replacement, hospitalization, or surgery was noted as a result of the in-service injury.  The Veteran did not report any functional impairment.  The VA examiner noted that the Veteran's shell fragment wound was superficial, minimal, and did not involve the blood vessels, bone, fascia, or nerve.  

Upon objective evaluation, the March 2009 VA examiner noted that the Veteran's right hand was dominant as he used it to write and eat.  During examination of the muscle, no muscle group was identified.  The VA examiner noted no loss of deep fascia or muscle substance, no impairment of muscle tone, no signs of lowered coordination, and no muscle herniation.  The muscle injury did not affect the function of the particular body part it controlled and did not involve any tendon, bone, joint, or nerve damage.  Muscle strength was graded at 5.  Weakness, tenderness and guarding of movement were found on his right shoulder.  No signs of edema, effusion, redness, or heat.  There was also no subluxation.  

Range of motion testing of the right shoulder revealed flexion of 180 degrees with objective painful motion at 110 degrees, abduction at 180 degrees with objective painful motion at 110 degrees, external rotation at 85 degrees with no evidence of objective painful motion noted, and internal rotation at 90 degrees with objective painful motion at 90 degrees.  There was no additional limitation of motion in degree upon repetitive use testing.  The VA examiner did find that the Veteran's joint function upon repetitive use testing was additionally limited by pain, fatigue, weakness, lack of endurance, incoordination and pain.  Motor function and sensory function were found to be within normal limits.  No abnormal reflexes for the right upper extremity were noted.  No scars on the Veteran's right shoulder were found.  X-ray findings of the right shoulder were within normal limits.  The VA examiner found that the current diagnosis for the Veteran's right shoulder was status post shell fragment wound, based on the Veteran's subjective complaints and objective findings of limited range of motion and tenderness.  No effect on the Veteran's usual occupation or daily activities was found.  

An August 2009 VA treatment record documents that the Veteran complained of intermittent right shoulder pain when raising his arms above his head.  Using ibuprofen for pain relief was no longer effective.  The Veteran's objective examination showed full range of motion, but pain with full abduction.  No tenderness was found over the acromioclavicular (AC) joint.  The Veteran was diagnosed with chronic right shoulder pain, prescribed diclofenac and tramadol, and referred to physical therapy.

The Veteran underwent eight weeks of physical therapy for his right shoulder pain.  See October 2009 VA treatment record.  An August 2009 VA treatment record documents the results of the Veteran's right shoulder range of motion testing: flexion at 140 degrees, abduction at 155 degrees, external rotation at 65 degrees, and internal rotation at 40 degrees.  The VA occupational therapist noted that these test results were within functional limits.  The Veteran reported pain with all shoulder movements.  X-ray findings showed mild right AC joint degenerative changes, but no acute fracture or dislocation.  A September 2009 VA treatment record documents some improvement in the Veteran's right shoulder range of motion.  Testing revealed flexion at 145 degrees, abduction at 134 degrees, external rotation at 58 degrees, and internal rotation at 48 degrees.  These test results were noted to be within functional limits.  The October 2009 VA discharge note reflects that the Veteran's right shoulder range of motion had decreased from the August 2009 test results.  Flexion was at 117 degrees, abduction was at 123 degrees, external rotation was at 42 degrees, and internal rotation was at 40 degrees.  The Veteran reported that below freezing temperatures at night had caused a decrease in his range of motion.  X-rays findings were unchanged from August 2009.  

A November 2009 VA treatment record reflects that the Veteran complained that his right shoulder pain had gradually worsened and now woke him up at night.  The VA treating physician noted that the Veteran had treated his pain with ibuprofen, etodolac and tramadol with some relief and physical therapy had increased his range of motion.  The Veteran was diagnosed with a right shoulder impingement and given a steroid injection.  

At a June 2010 VA examination, the Veteran complained of sharp and throbbing right shoulder pain radiating to his neck occurring four times a day and lasting for one hour.  His pain was exacerbated by physical activity, including overhead activity, and was relieved by rest and daily medication.  He also reported throbbing pain at night.  The Veteran reported functional impairment exhibited by an inability to lift his right arm without experiencing pain, but no effect on his normal work requirements.  No loss of strength, weakness, easy fatigability, impairment of coordination, or inability to control movement was reported.  

Upon objective evaluation, the June 2010 VA examiner found weakness and guarding of movement of the right shoulder.  No signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, malalignment, or drainage were found.  There was no subluxation or ankylosis.  An examination of muscle group III showed signs of lowered endurance, but no impaired coordination.  There was no loss of deep fascia or muscle substance, no impairment of muscle tone, no muscle wound and no muscle herniation.  Muscle strength was noted at four.  The muscle injury affected the particular body part function it controlled by raising his arm above his head.  No involvement of any tendon, bone, joint, or nerve damage.  

Range of motion testing of the right shoulder revealed flexion at 140 degrees with objective evidence of painful motion at 110 degrees, abduction at 120 degrees with objective evidence of painful motion at 100 degrees, external rotation at 80 degrees with objective evidence of painful motion at 70 degrees, and internal rotation at 60 degrees with objective evidence of painful motion at 60 degrees.  No additional degree of limitation of motion with repetitive use.  The VA examiner also found that, upon repetitive use, the Veteran's joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination.  No peripheral nerve involvement was evident.  No scar was found.  X-rays of the right shoulder showed degenerative arthritic changes.  The VA examiner found that the Veteran's diagnosis had progressed to status post shell fragment wound with right shoulder degenerative joint disease of the AC joint with residual decreased muscle strength.  No effect on the Veteran's usual occupation was found.  The Veteran's daily activity was effected by difficulty lifting his arm above his head and playing golf.  

VA treatment records from January 2010 to January 2014 document the Veteran's continued complaints of recurrent right shoulder pain.  No radiating pain symptoms were reported.  He continued using prescribed pain medication.  See March 2011 VA treatment record.  He also received intermittent steroid injections for pain relief.  See February 2013 VA treatment record.  The Veteran reported experiencing mild weakness in his right shoulder, but no sensory or motor function loss.  Id.  A February 2012 VA x-ray report revealed findings of degenerative joint disease of the right shoulder unchanged from his August 2009 results.  

In March 2014, the Veteran underwent a VA examination of his right shoulder disability.  The Veteran reported flare-ups of increased pain and joint stiffness as a result of cold and damp weather.  Upon objective evaluation, the VA examiner found no pain or tenderness on palpation, no guarding, and no ankylosis.  The Veteran's muscle strength testing results were normal.  Negative test results for rotator cuff conditions.  The VA examiner noted that the Veteran had a history of mechanical symptoms, such as clicking or catching, but found no history of recurrent dislocation of the glenohumeral joint and negative test results for shoulder instability.  Range of motion testing of the right shoulder revealed flexion at 150 degrees with objective evidence of painful motion at 90 degrees, abduction was at 155 degrees with objective evidence of painful motion at 90 degrees.  Repetitive use testing revealed flexion at 175 degrees and abduction at 150 degrees.  The Veteran was diagnosed with right shoulder degenerative arthritis.  The VA examiner found that the Veteran's functional ability during flare-ups and repeated use was limited by pain, weakness, and fatigability, but not incoordination.  His functional loss within the shoulder joint during flare-ups and repeated use was exhibited by increased pain, decreased range of motion, and greater difficulty reaching overhead.  The VA examiner found that the Veteran's right shoulder disability did not impact his job as a contractor supervisor as he was not required to lift or carry heavy objects.  He did not retire early because of shoulder complaints.  The VA examiner noted that the Veteran had arthritis in his knees which made climbing up and down stairs difficult.  The Veteran's increased pain and fatigability impacted overhead activities, such as changing a light bulb, reaching into an overhead cabinet or cupboard above shoulder height, executing a golf swing, or shopping for items above shoulder level.  

The March 2014 VA examiner also performed an examination of the Veteran's scars.  The VA examiner found that the Veteran had a right shoulder linear scar measuring 2 x 0.2 centimeters.  The VA examiner found that the scars did not involve the head or the neck, were not painful or disfiguring, and did not impact the Veteran's ability to work.  

Based on the evidence of record, the Board finds that a staged rating is appropriate.  Prior to March 18, 2014, an evaluation in excess of 10 percent is not warranted.  

As noted above, a higher 20 percent evaluation under Diagnostic Code 5201 is warranted when range of motion of the shoulder is limited to shoulder level.  That level of impairment has not been demonstrated prior to March 2014.  At worst, the Veteran demonstrated flexion at 110 degrees and abduction at 100 degrees.  This includes limitation due to factors such as pain, as well as any limitation following repetitive motion.  Although the March 2009 VA examiner found additional functional limitation upon repetitive use due to pain, fatigue, weakness, lack of endurance, and incoordination, no effect on the Veteran's usual occupation or daily activities were found.  By contrast, at his June 2010 examination, the examiner found no objective findings of additional functional limitation upon repetitive use, but did find that the Veteran had effects on his daily activities based on difficulty lifting overhead and playing golf.  Notably, when the Veteran reported a decrease in range of motion due to cold weather, his flexion was at 117 degrees and his abduction was at 123 degrees.  See October 2009 VA treatment record.  

A higher 20 percent evaluation under Diagnostic Code 5003 is also not warranted as the objective evidence does not reflect involvement of two or more major joints or two or more minor joint groups and occasional incapacitating episodes.  

The Board acknowledges the Veteran's reports of pain during this appeal period, as well as findings of generalized pain with motion.  However, the evidence does not demonstrate that the Veteran's right shoulder disability results in a level of diminished functional capacity consistent with the next higher rating.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (holding that pain alone does not constitute function loss, but is just one fact to be considered when evaluating functional impairment).  Therefore, prior to March 18, 2014, the Veteran's right shoulder disability is no more than 10 percent disabling.  

However, as of March 18, 2014, the criteria for a higher 20 percent evaluation have been met.  The VA examination conducted on that date showed that the Veteran's right shoulder abduction was at 155 degrees with the onset of pain at 90 degrees.  This corresponds to a 20 percent evaluation under Diagnostic Code 5201, which contemplates arm motion limited to shoulder level.  This is also consistent with the March 2014 VA examiner's findings that the Veteran had increased pain and fatigability with changing a light bulb, reaching into a cabinet or cupboard over shoulder height, executing a golf swing, or shopping for items above shoulder level.  

A higher 30 percent evaluation is not appropriate, however, as the evidence does not reflect range of motion limited to midway between the side and shoulder level.  The additional functional limitations identified by the VA examiner also do not result in an overall level of impairment consistent with a 30 percent disability evaluation.  

The Board notes that in adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences; for example, he is competent to report that he experiences certain symptoms such as shoulder pain and limited mobility.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran to be credible in his reports of the symptoms he experiences.  However, as with the medical evidence of record, the Veteran's account of his symptomatology describes ratings consistent with the assigned ratings.

The Board has also considered whether a separate evaluation for muscle injuries is warranted for the Veteran's right shoulder disability.  See 38 C.F.R. §§ 4.55, 4.56, and 4.73 (2013).  Under Diagnostic Codes 5301 to 5323, muscle disabilities are classified as slight, moderate, moderately severe, or severe.  38 C.F.R. § 4.73.  Such evaluation of muscle injuries is based on the type of injury, the history and complaints of the injury, and objective findings.  38 C.F.R. § 4.56(d).  38 C.F.R. § 4.56(d) is essentially a totality-of-the-circumstances test and that no single factor is per se controlling.  Robertson v. Brown, 5 Vet. App. 70 (1993); see also Tropf v. Nicholson, 20 Vet. App. 317 (2006).

Based on the results of the June 2010 VA examination, which found signs of lowered endurance in muscle group III, the Board finds that the Veteran's right shoulder disability most nearly approximates a slight muscle injury under Diagnostic Code 5303.  The June 2010 VA examination found no loss of deep fascia or muscle substance, no impairment of muscle tone, no muscle wound, no signs of impaired coordination, and no muscle herniation.   The evidence reflects no history of complaints for any muscle injury.  The Veteran's right shoulder injury was characterized as superficial and minimal.  He received treatment in the field for his wounds and returned to duty.  The Board finds that the Veteran's muscle disability of his right shoulder does not manifest as moderately disabling.  As such, as separate compensable evaluation for a slight muscle disability is not in order for the Veteran's right shoulder.  

Finally, the Board finds that the objective medical evidence does not warrant a separate evaluation under applicable diagnostic codes pertaining to scars.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805.  There is no evidence of a painful or unstable scar and no disfiguring scars.  

		TDIU

The Board has considered whether to the address the issue of a total disability rating based on individual unemployability (TDIU).  See 38 C.F.R. §§ 3.340, 4.16 (2013). In Rice v. Shinseki, 22 Vet. App. 447, 453 (2009), the Court held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or as part of a claim for increased compensation.  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel of that claim for an increased rating is the issue of whether a total rating based on individual unemployability as a result of that disability is warranted.  Id. at 455.  Here, the Veteran has not stated and the evidence of record does not otherwise suggest that he is prevented from engaging in substantially gainful employment due to his right shoulder disability.  Rather, the evidence shows that his usual occupation as a contractor supervisor did not require him to lift or carry heavy objects and he retired early because of his non-service connected arthritis in his knees.  Thus, the Board finds that the issue of entitlement to TDIU has not been raised.  See id.


III.  Extraschedular Consideration

The Board has considered whether the Veteran's right shoulder disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

As described above, the extent of the Veteran's painful limitation of motion, which includes increased difficulty with overhead use, are encompassed within the assigned rating criteria.  The rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1).


ORDER

Prior to March 18, 2014, entitlement to an evaluation in excess of 10 percent for a right shoulder disability, status post shell fragment wound, is denied.  

From March 18, 2014, a 20 percent evaluation for a right shoulder disability, status post shell fragment wound, but no higher, is granted, subject to the law and regulations governing the payment of monetary benefits.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


